DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Specification
 Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  The abstract of the disclosure is objected to because of the phrases “comprising” in line 1 and “are also addressed” in line 5 of the Abstract.  Correction is required.  See MPEP § 608.01(b).

 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term "approximately" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 1, the phrase “to replicate a ball and socket joint” in line 11 of each claim is unclear what claimed structure(s) form the “ball” and which structure forms the “socket” in order to replicate the “ball and socket joint”. 
Regarding claim 1, the phrase “to provide a fourth degree of freedom” in lines 13-14 is unclear what qualifies as the previous three degrees of freedom (in order to have a fourth degree of freedom).
Regarding claim 1, the phrase “to replicate horizontal motion of the clavicle” in line 14 of each claim is unclear what the reference point is for the “horizontal motion”. The examiner has interpreted the reference point for the horizontal motion to be along the frontal plane as shown in Fig. 9B.
Regarding claim 1, the phrase “to replicate vertical motion of the clavicle” in lines 15-16 of each claim is unclear what the reference point is for the “vertical motion”. The examiner has interpreted the reference point for the vertical motion to be along the sagittal plane as shown in Fig. 9B. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,033,449. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
A robotic shoulder joint comprising: 

a first hinge joint with a first axis of rotation configured to be oriented towards a center of a human shoulder joint, the first axis of rotation to be aligned with a frontal axis of a user; 

a second hinge joint coupled to the first hinge joint, with a second axis of rotation oriented between 55 degrees and 75 degrees from the first axis of rotation and configured to be oriented towards the center of the human shoulder joint; 

a third hinge joint coupled to the second hinge joint, with a third axis of rotation oriented between 55 degrees and 75 degrees from the second axis of rotation and oriented between 50 degrees and 80 degrees from the first axis of rotation, configured to be oriented towards the center of the human shoulder joint; 

a fourth joint formed of a parallelogram linkage, the fourth joint coupled to the third hinge joint and having a fourth axis of rotation to provide a degree of freedom to the robotic should shoulder joint; and 

a fifth hinge joint, coupled to the fourth joint, with a fifth axis of rotation to provide an additional degree of freedom to the robotic shoulder joint.
A robotic shoulder joint comprising: 

a first hinge joint with a first axis of rotation oriented towards a center of a human shoulder joint, the first axis of rotation aligned with a frontal axis of a user; 

a second hinge joint coupled to the first hinge joint, with a second axis of rotation oriented between approximately 55 degrees and 75 degrees from the first axis of rotation and oriented towards the center of the human shoulder joint; 

a third hinge joint coupled to the second hinge joint, with a third axis of rotation oriented between approximately 55 degrees and 75 degrees from second axis of rotation and oriented between approximately 50 degrees and 80 degrees from the first axis of rotation, and oriented towards the center of the human shoulder joint, the third hinge joint acting with the first hinge joint and the second hinge joint to replicate a ball and socket joint; 

a fourth joint formed of a parallelogram linkage, the fourth joint coupled to the third hinge joint and having a fourth axis of rotation to provide a fourth degree of freedom and oriented to replicate horizontal motion of the clavicle; and 

a fifth hinge joint coupled to the fourth hinge joint with a fifth axis of rotation to provide a fifth degree of freedom and oriented to replicate vertical motion of a clavicle.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
 
 Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sacki (US 6,450,757) discloses a manipulator having a parallelogram linkage.
Fu (US 2013/0060171) discloses a manipulator having joints for each portion of the upper body.
Boldt (US 5,282,460) discloses an exoskeleton that is used for both right and left sides of body.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785